Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 15, 1992, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant’s case was reopened by the Board for the sole purpose of determining whether there had been compliance with the procedural safeguards set forth in the consent judgment in Municipal Labor Comm. v Sitkin (1983 WL 44294 [SD NY; 79 Civ 5899]). Claimant fails to allege any procedural errors on appeal and we conclude that the Board’s decision is supported by substantial evidence.
Mercure, J. P., Crew III, White, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.